Citation Nr: 1226835	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1979, and from June 1982 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he has sleep apnea, and that it resulted from his service.  In support of his contention, the Veteran submitted, inter alia, a February 2008 report from a private physician, Dr. E., which included a diagnosis of loud snoring and severe obstructive sleep apnea/hypopnea.

Another private physician's report, dated January 2007, from Dr. K., includes the results of a sleep study and his impression that the Veteran has primary snoring but no significant sleep-related breathing disorder.

VA initially provided the Veteran with a compensation and pension (C&P) general medical examination in October 2007.  The examiner, a certified physician assistant (PA-C), opined that despite the Veteran's subjective complaints, there were no significant objective findings to support a diagnosis of sleep apnea.

Following Dr. E.'s February 2008 report, VA provided the Veteran with a second C&P examination, which was conducted by a physician and focused on respiratory diseases.  The VA examiner diagnosed the Veteran with obstructive sleep apnea syndrome, and opined that it was:

More likely than [not] caused by or related to [a] developmentally narrow airway, natural aging and [being] overweight....Sleep apnea is caused by a developmentally narrow nasopharyngeal airway, often with superimposed natural aging (floppy airway tissue) and obesity (fatty airway tissue).  One cannot say, without resorting to mere speculation, the precise time that these factors came together to cause obstructive sleep apnea in an individual.  We can say with reasonable medical assurity that the veteran did not have sleep apnea in 01/2007, but did in 02/2008.  In between the veteran gained 20-30 pounds.

The Board finds that an addendum opinion is required for two reasons.  First, the inability to render a requested opinion must be adequately explained by an examiner.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner did not explain why "One cannot say, without resorting to mere speculation, the precise time that these factors came together to cause obstructive sleep apnea in an individual."  Remand is therefore required in order to obtain an explanation as to why the date of onset of the Veteran's obstructive sleep apnea cannot be ascertained without resorting to speculation.  In this regard, the Board notes that the "precise time" of onset of the Veteran's sleep apnea is not required; rather, VA seeks an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea resulted from or was incurred during his service (i.e., between February 20, 1975 and April 19, 1979, or between June 21, 1982 and August 31, 2007).  In giving the opinion, it does not appear that the doctor gave due consideration to the Veteran's symptoms he had in service, such as fatigue, snoring, restless sleep, interrupted sleep etc.  The Board finds that the record support that the Veteran had these symptoms in service and thus, it must be determined whether these symptoms were the onset of sleep apnea.  Moreover, the Board notes that the examiner appears to rely on the January 2007 sleep study to indicate that the Veteran did not have sleep apnea at that time.  The Board notes that the January 2007 sleep study report gave an impression of no significant sleep related breathing disorder.  It did not state that the Veteran had no sleep associated breathing disorder.  

Second, in his January 2009 substantive appeal, the Veteran rightly noted that the examiner's description of his weight gain from January 2007 to February 2008 was exaggerated.  Dr. K.'s January 2007 report lists the Veteran as weighing 235 lbs., while Dr. E.'s February 2008 report variously lists the Veteran as weighing 246 and 250 lbs.-reflecting a weight gain of 11 or 15 pounds.  Because the VA examiner partially based his opinion regarding the date of onset of the Veteran's sleep apnea on his weight gain from January 2007 to February 2008, remand is required in order to ensure that the opinion is based on correct facts.  Kowalski v. Nicholson, 19 Vet. App. 171(2005); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his sleep apnea since service.  Any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his sleep apnea since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the claims file should be returned to the October 2008 VA examiner for an addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If the October 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his sleep apnea is left to the discretion of the clinician selected to write the addendum opinion.

The reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's sleep apnea resulted from or was incurred during his service (i.e., between February 20, 1975 and April 19, 1979, or between June 21, 1982 and August 31, 2007).  The examiner should also comment as to whether it is at least as likely as not that any findings on the January 2007 sleep study represented the onset of sleep apnea.  In giving the opinions, the examiner should comment on the correct weight gain the Veteran experienced between January 2007 and February 2008 and what if any significance such weight gain plays in determining the onset of the Veteran's sleep apnea.  

The rationale for all opinions offered should be provided.  In providing the opinion, the examiner should speak to the Veteran's asserted symptoms he had in service such as snoring, daytime fatigue, interrupted sleep, occasional morning headaches, etc.  See January 2007 and February 2008 sleep study reports, as well as the Veteran's lay statements of record concerning his inservice symptoms.  Again, the examiner should comment on the role of the Veteran's weight gain in determining the onset of sleep apnea.  

If the examiner is unable to provide an opinion without resorting to speculation, then he or she should explain why.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


